Citation Nr: 9901099	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1970.  
This case is before the Board of Veterans Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, on appeal from a rating decision in 
November 1997.  

As noted by the representative in written arguments of 
November 1998, the veteran, in his signed substantive appeal 
to the Board, VA Form 9, notified rating officials that his 
appeal had never been based on any drug or alcohol abuse and 
had never been applicable.  The Board accepts this writing as 
certifying that the issues of entitlement to service 
connection for drug abuse and alcoholism have been withdrawn 
by the veteran.  


REMAND

It is contended by the veteran and his representative that 
PTSD is more severely disabling than currently rated, and is 
of a severity to cause him to be unemployable.  In this 
regard, during VAs hospitalization of the veteran in January 
and February 1997, the appellant reported that he was in 
receipt of disability benefits from the Social Security 
Administration (SSA).  In light of precedents of the United 
States Court of Veterans Appeals in this area it is clear 
that action must be taken to obtain any existing SSA records.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Therefore, this case is REMANDED for the following action:

The RO should contact the SSA and request 
all medical records pertaining to any 
application by the veteran for SSA 
benefits.  All attempts to secure these 
records must be documented in the claims 
folder, and any records received should 
be associated therein.  

If the benefits sought remain denied, then the appellant and 
his representative should be provided an appropriate 
supplemental statement of the case, and given an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review if otherwise in order.  
The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran unless he is contacted by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
